Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 1 of 12 Page ID FILED
                                                                       #:216
                                                                 CLERK, U.S. DISTRICT COURT


                                                                  September 11, 2020

                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                              sr
                                                                 BY: ___________________ DEPUTY




                                                                                JS-6

                                                                 CC: Bankruptcy Court
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 2 of 12 Page ID #:217




                                          IT IS SO ORDERED

                                          Date: September 11, 2020

                                                                     Hon. John F. Walter
                                                                     U.S. District Judge
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 3 of 12 Page ID #:218
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 4 of 12 Page ID #:219
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 5 of 12 Page ID #:220
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 6 of 12 Page ID #:221
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 7 of 12 Page ID #:222
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 8 of 12 Page ID #:223
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 9 of 12 Page ID #:224
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 10 of 12 Page ID #:225
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 11 of 12 Page ID #:226
Case 2:20-cv-03219-JFW Document 14 Filed 09/11/20 Page 12 of 12 Page ID #:227
